Title: From George Washington to Patrick Henry, 24 February 1777
From: Washington, George
To: Henry, Patrick

 

Dear Sir,
Morristown in New Jersey Feby 24th 1777.

Mr Walker has, I doubt not, informed you of the situation in which I have placed him, in Order that he may obtain the best information; and, at the same time, have his real design hid from the World; thereby avoiding the evils which might otherwise result from such Appointments, if adopted by other States.
It will naturally occur to you, Sir, that there are some Secrets, on the keeping of which so, depends, oftentimes, the salvation of an Army: Secrets which cannot, at least ought not to, be intrusted to paper; nay, which none but the Commander in Chief at the time, should be acquainted with.
If Mr Walker’s Commission, therefore, from the Commonwealth of Virginia, should be known, it would, I am persuaded, be followed by others of the like nature from other States, and be no better than so many marplots. To avoid the precedent, therefore, and from your Character of Mr Walker and the high Opinion I myself entertain of his abilities, Honour, and prudence, I have taken him into my Family as an Extra Aid de Camp, and shall be happy, if in this Character, he can answer your expectations.
I sincerely thank you, Sir, for your kind congratulations on the late success of the Continental Arms: (Would to God it may continue), and for your polite mention of me.
Let me earnestly entreat that the Troops raised in Virginia for this Army be forwarded on by Companies, or otherwise, without delay, and as well equiped as possible, for the Field, or we shall be in no condition to open the Campaign. With every sentiment of Respect & Regard, I am, Dear Sir, &Ca

G. Washington

